        Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                                         for the
                              DISTRICT OF MASSACHUSETTS


TRESLAN A. WILLIAMS as                                    CIVIL ACTION NO. 3:16-CV-30142
personal representative of the Estate
of JUNIOR WILLIAMS
                                                          [Leave was granted to file this
                                                          Amended Complaint by the
                                                          Court on December 18, 2018]

       Plaintiff
vs.

KAWASAKI MOTORS CORP., U.S.A.;
KAWASAKI HEAVY INDUSTRIES, LTD;
AND SPRINGFIELD MOTOR SPORTS, LLC

                                           Defendants.



                   PLAINTIFF’S FOURTH AMENDED COMPLAINT AND
                           DEMAND FOR A TRIAL BY JURY

                                           PARTIES

1.        Plaintiff TRESLAN A. WILLIAMS as personal representative of the Estate
          of JUNIOR WILLIAMS (hereinafter referred to as Plaintiff), at all times relevant, is a
          resident of the City of Springfield, Hampden County, Commonwealth of
          Massachusetts.

2.        Defendants KAWASAKI MOTORS CORP., U.S.A. and KAWASAKI HEAVY
          INDUSTRIES, LTD. hereinafter referred to as “KAWASAKI”, and SPRINGFIELD
          MOTOR SPORTS, LLC, hereinafter referred to as “SPRINGFIELD” are duly
          organized corporations/ individual(s) duly authorized to conduct business in
          Massachusetts under the provisions of her General Laws and, at all times relevant,
          were doing business in Massachusetts.


3.        Jurisdiction over the Defendants is conferred upon STATE court by reason of G.L.C.
          223A, sec. 3.



                                                1
     Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 2 of 14




                              GENERAL ALLEGATIONS

4.    Plaintiff asserts that all of the personal injuries, harm, losses and damages hereafter
      alleged were incurred, suffered and took place in the City of Springfield,
      Massachusetts.


5.    Former Plaintiff, decedent JUNIOR WILLIAMS, was severely injured when the
      gasoline fuel lines and or fuel tank of a KAWASAKI MOTORCYCLE (hereinafter
      KAWASAKI MOTORCYCLE) that he was riding, ruptured during an accident
      sequence that occurred on or about July 30, 2013, at or near the intersection of Spring
      and State Streets in the city of Springfield, Massachusetts. Said accident sequence and
      collision will be referred to as the “SUBJECT INCIDENT.”
6.    Former Plaintiff and decedent JUNIOR WILLIAMS was the son of TRESLAN A.
      WILLIAMS whose causes of action include Wrongful Death and Survival Action.
      Plaintiff claims that the death of JUNIOR WILLIAMS was directly related to the
      SUBJECT INCIDENT and that he took his own life as a result of his severe burn,
      emotional and psychological injuries.

7.    On information and belief, KAWASAKI, SPRINGFIELD and each of the defendants
      designated herein is responsible in some manner and liable herein by reason of
      negligence, malfeasance, nonfeasance, wanton and reckless misconduct, and/or
      conscious disregard, and said defendants directly, legally and proximately caused the
      injuries and damages asserted in this Complaint by such wrongful conduct.

8.    On information and belief, each and all of the acts, conduct, and nonfeasance herein
      carried out by each and every representative, employee or agent of each and every
      corporate or business defendant, were authorized, ordered, and directed by the
      respective defendant’s corporate or business employees, officers, directors and/or
      managing agents; that in addition hereto, said corporate or business employees,
      officers, directors and/or managing agents had advance knowledge of, authorized,
      and/or participated in the herein described acts, conduct and nonfeasance of their
      representatives, employees, agents and each of them; and that in addition to, upon the
      completion of the aforesaid acts, conduct and nonfeasance of the employees and
      agents, the aforesaid corporate and business employees, officers, directors and/or
      managing agents respectively ratified, accepted the benefits of, condoned and approved
      of each and all of said acts, conduct or nonfeasance of their co-employees, employers,
      and agents. In addition, at all times relevant, each defendant, whether named herein,
      was a principal, master, employer, joint venturer and/or successor in interest of every
      other defendant, and was acting as an agent of the other.

9.    On information and belief, each of the defendants, was an agent, joint venturer, co-
      conspirator, individual, retailer, distributor, wholesaler, management company, servant
      and/or employee of each of the remaining co-defendants and, in doing the acts herein
      alleged, were acting within the course and scope of said agency, joint venture,
      partnership, distributorship, retail agreement, management company agreement, service
      and employment with the knowledge, acquiescence and ratification of each and every
      remaining defendant.


                                             2
      Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 3 of 14



                                       COUNT I
                            STRICT PRODUCTS LIABILITY
              (Treslan A. Williams as personal representative of the Estate
of Junior Williams vs. Kawasaki Motors Corp., U.S.A.; Kawasaki Heavy Industries , Ltd.;
                          and Springfield Motor Sports, LLC)

10.     Plaintiff, TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
        WILLIAMS,        re-alleges and incorporates by reference each and every allegation
        contained in Paragraphs 1 through 9 above, as though each such allegation was again fully
        set forth.

11.     At all times relevant herein, Defendants Kawasaki Motors Corp., U.S.A.; Kawasaki Heavy
        Industries, Ltd and Springfield Motor Sports, LLC, inclusive were sellers, manufacturers,
        distributors, wholesalers, retailers, repairers or subsidiaries, divisions, successors in
        interest or parents of the manufacturers, distributors, wholesalers, and/or retailers, of the
        KAWASAKI MOTORCYCLE, including component parts thereof.

12.     Defendants Kawasaki Motors Corp., U.S.A.; Kawasaki Heavy Industries, Ltd and
        Springfield Motor Sports, LLC, inclusive, manufactured, fabricated, designed, assembled,
        marketed, warranted, controlled, entrusted, managed, maintained, advertised, sold,
        repaired and/or otherwise placed in the stream of commerce the KAWASAKI
        MOTORCYCLE, including all component parts thereof, which contained design and/or
        manufacturing defects and/or improper, defective, and dangerous and/or dangerously
        constructed components that were capable of causing, and did cause, personal injuries to
        the users, consumers, and bystanders thereof, while being used in a reasonably foreseeable
        manner, thereby rendering the KAWASAKI MOTORCYCLE unsafe and dangerous for
        use by such users, consumers, and bystanders.

13.     On information and belief, Plaintiff alleges that at all times relevant hereto, the
        KAWASAKI MOTORCYCLE, including all or some component parts, including but not
        limited to a defective gasoline fuel lines and/or fuel tank, were defective when placed in
        the stream of commerce by Defendants, and were of such a nature that the defects would
        not be discovered in the normal course of inspection and/or use by users or consumers of
        the KAWASAKI MOTORCYCLE.

14.     On or about July 30, 2013, former Plaintiff and decedent JUNIOR WILLIAMS was a rider
        of said KAWASAKI MOTORCYCLE, while it was being used in a reasonably
        foreseeable manner, when the KAWASAKI MOTORCYCLE caught fire resulting in
        catastrophic injuries and ultimately the death of JUNIOR WILLIAMS.

15.     As a direct, proximate, and legal result of former Plaintiff decedent JUNIOR WILLIAMS
        use of the KAWASAKI MOTORCYCLE, as alleged above, he suffered severe injuries,
        which ultimately led to his death and now Plaintiff (TRESLAN A. WILLIAMS as a
        representative of JUNIOR WILLIAMS estate) will continue to suffer damages in a sum
        in excess of the jurisdictional limit of this Court.

16.     As a further and direct and proximate result of the above-described acts by Defendants
        “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff has been
        harmed in that TRESLAN A. WILLIAMS as a personal representative of the Estate of


                                                3
       Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 4 of 14




          JUNIOR WILLIAMS, has suffered and will continue to suffer mental anguish, and severe
          emotional and physical distress due to the death of JUNIOR WILLIAMS.

17.       As a further and direct and proximate result of the acts and omissions of DEFENDANTS
          “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiffs have
          sustained severe and permanent injuries to their health, and severe shock to their nervous
          systems, and were caused to suffer extreme physical and mental pain, due to the death of
          JUNIOR WILLIAMS.

18.       As a further direct and proximate result of acts and omissions of Defendants
          “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, former Plaintiff
          decedent, JUNIOR WILLIAMS was required to and did employ physicians, surgeons, and
          other medical personnel to treat and care for him, and incurred additional medical
          expenses for hospital bills and other incidental medical expenses. Plaintiffs, on
          information and belief, will be required to incur additional medical and sundry expenses
          in the future due to the death of JUNIOR WILLIAMS.


19.       As a further direct and proximate result of the acts and omissions of Defendants
          “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, former Plaintiff
          and decedent JUNIOR WILLIAMS was prevented from pursuing gainful employment
          and/or business ventures, and therefore Plaintiff, TRESLAN A. WILLIAMS as a personal
          representative of the Estate of JUNIOR WILLIAMS will suffer lost future earnings and
          income.

           WHEREFORE, the plaintiff, TRESLAN A. WILLIAMS as a personal representative
of the Estate of JUNIOR WILLIAMS demands judgment against each of the defendants, jointly
and severally, and the award of damages together with interest and costs, and such other relief as
this court deems proper and just.

                                         COUNT II
                                       NEGLIGENCE
               (Treslan A. Williams as personal representative of the Estate
of Junior Williams vs. Kawasaki Motors Corp., U.S.A.; Kawasaki Heavy Industries , Ltd.;
                           and Springfield Motor Sports, LLC)



20.       Plaintiff TRESLAN A. WILLIAMS as a personal representative of the Estate of
          JUNIOR WILLIAMS, re-alleges and incorporats by reference each and every
          allegation contained in Paragraphs 1 through 19 above, as though each allegation was
          again fully set forth.

21.       On information and belief, at all times relevant Defendants Kawasaki Motors Corp.,
          U.S.A.; Kawasaki Heavy Industries, Ltd. and Springfield Motor Sports, LLC,
          inclusive were engaged in the business of manufacturing, fabricating, designing,
          assembling, distributing, buying, selling, inspecting, testing, analyzing, servicing,

                                                 4
      Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 5 of 14




       repairing, marketing, warranting, maintaining, controlling, installing, fitting,
       entrusting, managing, advertising, supervising the use of, making representations about
       and/or warning of defects in, or dangers associated with the use of, the KAWASAKI
       MOTORCYCLE, including all component parts, including but not limited to defective
       fuel lines and/or fuel tank, and had a duty to manufacture, fabricate, design, assemble,
       distribute, buy, sell, inspect, test analyze, service, repair, market, warrant, maintain,
       control, install, fit, entrust, manage, advertise, supervise the use of, make
       representations about and/or warn of defects in, or dangers associated with the use of,
       the KAWASAKI MOTORCYCLE, including all of its component parts, including but
       not limited to defective fuel lines and/or fuel tank, in a reasonable manner, which
       Defendants “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive,
       knew, or in the exercise of reasonable care should have known, would be used without
       inspection for defects and dangers.

22.    On information and belief, at all times relevant Defendants “KAWASAKI” and
       SPRINGFIELD MOTOR SPORTS, LLC, inclusive, breached their above-mentioned
       duties by negligently, recklessly, and/or carelessly manufacturing, fabricating,
       designing, assembling, distributing, buying, selling, inspecting, testing, analyzing,
       servicing, repairing, marketing, warranting, maintaining, controlling, installing, fitting,
       entrusting, managing, advertising, supervising the use of, making representations about
       and/or warning of defects in, or dangers associated with the use of, the KAWASAKI
       MOTORCYCLE including all component parts, including but not limited to defective
       fuel lines and/or fuel tank, thereby rendering the KAWASAKI MOTORCYCLE
       unsafe and dangerous for use by users, consumers, and bystanders, and which
       proximately caused the ultimately fatal injuries to decedent Plaintiff, JUNIOR
       WILLIAMS, on or about July 30, 2013 in the City of Springfield, as alleged therein.


23.    As a direct, proximate, and legal result of the acts and omissions by Defendants
       “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, Plaintiff, TRESLAN A.
       WILLIAMS as a personal representative of the Estate of JUNIOR WILLIAMS has
       suffered and will continue to suffer damages in a sum in excess of the jurisdictional
       limit of this Court, due to the death of JUNIOR WILLIAMS.


24.    As a further direct and proximate result of the above-described acts by Defendants
       “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff,
       TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
       WILLIAMS has been harmed in that Plaintiff, TRESLAN A. WILLIAMS as a personal
       representative of the Estate of JUNIOR WILLIAMS has suffered and will continue to
       suffer mental anguish, and severe emotional and physical distress.
///



                                              5
       Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 6 of 14




25.       As a further direct and proximate result of the acts and omissions of Defendants
          “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff,
          TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
          WILLIAMS has sustained severe and permanent injuries to his health, and severe
          shock to their nervous system, and were caused to suffer extreme physical and mental
          pain due to the death of JUNIOR WILLIAMS.


26.       As a further direct and proximate result of acts and omissions of Defendants
          “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, former
          Plaintiff, decedent JUNIOR WILLIAMS, was required to and did employ physicians,
          surgeons, and other medical personnel to treat and care for him, and incurred additional
          medical expenses for hospital bills and other incidental medical expenses. Plaintiff
          TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
          WILLIAMS will be required to incur additional medical and sundry expenses in the
          future due to the death of JUNIOR WILLIAMS.

27.       As a further direct and proximate result of the acts and omissions of Defendants
          “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, former
          Plaintiff JUNIOR WILLIAMS was prevented from pursuing gainful employment
          and/or business ventures, and Plaintiffs, TRESLAN A. WILLIAMS as a personal
          representative of the Estate of JUNIOR WILLIAMS and ANIYAH WILLIAMS, a
          minor represented by Conservator TIERRA SHERMAN, therefore will suffer lost
          future earnings and income, and/or a diminution of future earning capacity, due to the
          death of JUNIOR WILLIAMS.


           WHEREFORE, the plaintiff, TRESLAN A. WILLIAMS as a personal representative
of the Estate of JUNIOR WILLIAMS demands judgment against each of the defendants, jointly
and severally, and the award of damages together with interest and costs, and such other relief as
this court deems proper and just.



                                             COUNT III

                                   BREACH OF WARRANTY

               (Treslan A. Williams as personal representative of the Estate
of Junior Williams vs. Kawasaki Motors Corp., U.S.A.; Kawasaki Heavy Industries , Ltd.;
                           and Springfield Motor Sports, LLC)


28.       Plaintiff, TRESLAN A. WILLIAMS as a personal representative of the Estate of
          JUNIOR WILLIAMS, re-allege and incorporate by reference each and every allegation
          contained in Paragraphs 1 through 27 above, as though each allegation was again fully
          set forth.

///


                                                6
      Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 7 of 14




29.    On information and belief, at all times relevant, Defendants Kawasaki Motors Corp.,
       U.S.A.; Kawasaki Heavy Industries, Ltd., and Springfield Motor Sports, LLC,
       inclusive were engaged in the business of manufacturing, fabricating, designing the
       KAWASAKI MOTORCYCLE, including all of its component parts, including but not
       limited to its fuel lines and/or fuel tank, were of merchantable quality, fit for the
       purpose for which they were to be used, and free from design, manufacturing, repair
       and/or modification defects. The defective SUBJECT MOTORCYCLE contributed to
       the death of JUNIOR WILLIAMS, which caused the Plaintiff TRESLAN A.
       WILLIAMS as a personal representative of the Estate of JUNIOR WILLIAMS to
       suffer the damages mentioned below.

30.    On information and belief, on July 30, 2013, and at all times relevant thereto, the
       KAWASAKI MOTORCYCLE was not of merchantable quality, fit for the purpose for
       which it was to be used, and/or free from design, manufacturing and/or modification
       defects. On information and belief, at all times relevant the KAWASAKI
       MOTORCYCLE was defectively designed and/or manufactured, repaired, sold and/or
       distributed, and was therefore imminently dangerous to users, consumers, and
       bystanders in that it was capable of causing, and did, in fact, cause, personal injuries to
       users, consumers and bystanders, while being used in a reasonably foreseeable manner
       at or near the intersection of Spring and State Street in the City of Springfield,
       Massachusetts, thereby rendering the KAWASAKI MOTORCYCLE unsafe and
       dangerous for use by users, consumers or bystanders.

31.    As a direct, proximate, and legal result of former Plaintiff and decedent JUNIOR
       WILLIAMS’ use of or contact with the KAWASAKI MOTORCYCLE, as alleged
       above, Plaintiff TRESLAN A. WILLIAMS as a personal representative of the Estate of
       JUNIOR WILLIAMS, suffered and will continue to suffer damages in a sum in excess
       of the jurisdictional limit of this Court.

32.    As a further direct and proximate result of the above-described acts by Defendants
       “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff,
       TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
       WILLIAMS has been harmed in that he has suffered and will continue to suffer mental
       anguish, and severe emotional and physical distress.

33.    As a further direct and proximate result of the acts and omissions of Defendants
       “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff,
       TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
       WILLIAMS has sustained severe and permanent injuries to his health, and severe
       shock to their nervous systems, and were caused to suffer extreme physical and mental
       pain due to the death of JUNIOR WILLIAMS.

34.    As a further direct and proximate result of acts and omissions of Defendants
       “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, former


                                               7
       Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 8 of 14




          Plaintiff, decedent JUNIOR WILLIAMS was required to and did employ physicians,
          surgeons, and other medical personnel to treat and care for him, and incurred additional
          medical expenses for hospital bills and other incidental medical expenses. Plaintiff
          TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
          WILLIAMS will be required to incur additional medical and sundry expenses in the
          future due to the death of JUNIOR WILLIAMS.

35.        As a further direct and proximate result of the acts and omissions of Defendants
           “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, former
           Plaintiff JUNIOR WILLIAMS was prevented from pursuing gainful employment
           and/or business ventures and Plaintiff, TRESLAN A. WILLIAMS as a personal
           representative of the Estate of JUNIOR WILLIAMS, therefore will suffer lost future
           earnings and income, and/or a diminution of future earnings, due to the death of
           JUNIOR WILLIAMS.
           WHEREFORE, the plaintiff, TRESLAN A. WILLIAMS as a personal representative
of the Estate of JUNIOR WILLIAMS demand judgment against each of the defendants, jointly
and severally, and the award of damages together with interest and costs, and such other relief as
this court deems proper and just.


                                        COUNT IV
                                  WRONGFUL DEATH
               (Treslan A. Williams as personal representative of the Estate
 of Junior Williams vs. Kawasaki Motors Corp., U.S.A.; Kawasaki Heavy Industries , Ltd.;
                           and Springfield Motor Sports, LLC)



36.       Plaintiff, TRESLAN A. WILLIAMS as a personal representative of the Estate of
          JUNIOR WILLIAMS, re-alleges and incorporates by reference each and every
          allegation contained in Paragraphs 1 through 35 above, as though each allegation was
          again fully set forth.

37.       On information and belief, at all times relevant Defendants Kawasaki Motors Corp.,
          U.S.A.; Kawasaki Heavy Industries, Ltd., and Springfield Motor Sports, LLC,
          inclusive were engaged in the business of manufacturing, fabricating, designing
          MOTORCYCLE, including all of its component parts, including but not limited to its
          fuel lines and/or fuel tank, were of merchantable quality, fit for the purpose for which
          they were to be used, and free from design, manufacturing, repair and/or modification
          defects. The defective SUBJECT MOTORCYCLE contributed to the death of JUNIOR
          WILLIAMS, which caused the Plaintiff TRESLAN A. WILLIAMS as a personal
          representative of the Estate of JUNIOR WILLIAMS to suffer the damages mentioned
          below.
///

///

                                                8
      Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 9 of 14




38.    On information and belief, on July 30, 2013, and at all times relevant thereto, the
       KAWASAKI MOTORCYCLE was not of merchantable quality, fit for the purpose for
       which it was to be used, and/or free from design, manufacturing and/or modification
       defects. On information and belief, at all times relevant the KAWASAKI
       MOTORCYCLE was defectively designed and/or manufactured, repaired, sold and/or
       distributed, and was therefore imminently dangerous to users, consumers, and
       bystanders in that it was capable of causing, and, in fact, did cause, personal injuries to
       users, consumers and bystanders, while being used in a reasonably foreseeable manner
       at or near the intersection of Spring and State Street in the City of Springfield,
       Massachusetts, thereby rendering the KAWASAKI MOTORCYCLE unsafe and
       dangerous for use by users, consumers or bystanders. Plaintiff’s claim that said
       Defendants caused the death of JUNIOR WILLIAMS, due to the horrific injuries he
       suffered in the SUBJECT INCIDENT.

39.    As a direct, proximate, and legal result of former Plaintiff and decedent JUNIOR
       WILLIAMS’ use of or contact with the KAWASAKI MOTORCYCLE, as alleged
       above, Plaintiff TRESLAN A. WILLIAMS as a personal representative of the Estate of
       JUNIOR WILLIAMS suffered and will continue to suffer damages in a sum in excess
       of the jurisdictional limit of this Court.

40.    As a further direct and proximate result of the above-described acts by Defendants
       “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff,
       TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
       WILLIAMS has been harmed in that he has suffered and will continue to suffer mental
       anguish, and severe emotional and physical distress.

41.    As a further direct and proximate result of the acts and omissions of Defendants
       “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff,
       TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
       WILLIAMS has sustained severe and permanent injuries to his health, and severe
       shock to his nervous system, and was caused to suffer extreme physical and mental
       pain due to the death of JUNIOR WILLIAMS.

42.    As a further direct and proximate result of the acts and omissions of Defendants
       “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff
       TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
       WILLIAMS suffered the loss of JUNIOR WILLIAMS (son of TRESLAN A.
       WILLIAMS ). Plaintiff lost decedent JUNIOR WILLIAMS’ financial support and love,
       guidance, companionship and consortium. Plaintiff respectfully prays that this
       Honorable Court award all damages recoverable by the law for losses provided by
       M.G.L.c.229, §2 et. seq., including but not limited to the fair monetary value of the
       following:

///



                                               9
       Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 10 of 14




             (a) full and fair compensation for the lost, reasonably expected net income of
                 former Plaintiff/decedent JUNIOR WILLIAMS, and the services, protection,
                 care assistance, society, companionship, comfort, guidance, counsel, and advise
                 he would have provided Plaintiff, TRESLAN A. WILLIAMS as a personal
                 representative of the Estate of JUNIOR WILLIAMS, from the time of his death
                 to the present, and also in the future, over what would have been JUNIOR
                 WILLIAMS life expectancy.

               (b) the reasonable funeral and burial expenses of decedent JUNIOR WILLIAMS.
           WHEREFORE, the plaintiff, TRESLAN A. WILLIAMS as a personal representative
of the Estate of JUNIOR WILLIAMS demand judgment against each of the defendants, jointly
and severally, and the award of damages together with interest and costs, and such other relief as
this court deems proper and just.

                                        COUNT V
                                  SURVIVAL ACTION
               (Treslan A. Williams as personal representative of the Estate
 of Junior Williams vs. Kawasaki Motors Corp., U.S.A.; Kawasaki Heavy Industries , Ltd.;
                           and Springfield Motor Sports, LLC)



43.       Plaintiff, TRESLAN A. WILLIAMS as a personal representative of the Estate of
          JUNIOR WILLIAMS, re-alleges and incorporates by reference each and every
          allegation contained in Paragraphs 1 through 42 above, as though each allegation was
          again fully set forth.

44.       Since the death of JUNIOR WILLIAMS, TRESLAN A. WILLIAMS has served as
          representative for the ESTATE of JUNIOR WILLIAMS and the ESTATE is the
          authorized successors in interest with respect to their interest in the property that was
          damaged, lost or destroyed in this tragic INCIDENT, to pursue any and all legal claims
          for damages related thereto, and to recover damages for expenses incurred related to
          medical and/or emergency services related to the incident.

45.       On information and belief, at all times relevant Defendants Kawasaki Motors Corp.,
          U.S.A.; Kawasaki Heavy Industries, Ltd., and Springfield Motor Sports, LLC,
          inclusive were engaged in the business of manufacturing, fabricating, designing
          MOTORCYCLE, including all of its component parts, including but not limited to its
          fuel lines and/or fuel tank, were of merchantable quality, fit for the purpose for which
          they were to be used, and free from design, manufacturing, repair and/or modification
          defects. The defective SUBJECT MOTORCYCLE contributed to the death of JUNIOR
          WILLIAMS, which caused the Plaintiff TRESLAN A. WILLIAMS as a personal



                                                10
      Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 11 of 14




        representative of the Estate of JUNIOR WILLIAMS to suffer the damages mentioned
        below.

46.     On information and belief, on July 30, 2013, and at all times relevant thereto, the
        KAWASAKI MOTORCYCLE was not of merchantable quality, fit for the purpose for
        which it was to be used, and/or free from design, manufacturing and/or modification
        defects. On information and belief, at all times relevant the KAWASAKI
        MOTORCYCLE was defectively designed and/or manufactured, repaired, sold,
        distributed, and was therefore imminently dangerous to users, consumers, and
        bystanders in that it was capable of causing, and, in fact, did cause, personal injuries to
        users, consumers and bystanders, while being used in a reasonably foreseeable manner
        at or near the intersection of Spring and State Street in the City of Springfield,
        Massachusetts, thereby rendering the KAWASAKI MOTORCYCLE unsafe and
        dangerous for use by users, consumers or bystanders.

47.     As a direct, proximate, and legal result of former Plaintiff and decedent JUNIOR
        WILLIAMS’ use of or contact with the KAWASAKI MOTORCYCLE, as alleged
        above, Plaintiff TRESLAN A. WILLIAMS as a personal representative of the Estate of
        JUNIOR WILLIAMS, suffered and will continue to suffer damages in a sum in excess
        of the jurisdictional limit of this Court.

48.     As a further direct and proximate result of the above-described acts by Defendants
        “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff,
        TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
        WILLIAMS has been harmed in that it has suffered and will continue to suffer mental
        anguish, and severe emotional and physical distress.

49.     As a further direct and proximate result of the acts and omissions of Defendants
        “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff,
        TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
        WILLIAMS has sustained severe and permanent injuries to his health, and severe
        shock to his nervous systems, and was caused to suffer extreme physical and mental
        pain due to the death of JUNIOR WILLIAMS.

50.     As a further direct and proximate result of acts and omissions of Defendants
        “KAWASAKI” and SPRINGFIELD MOTOR SPORTS, LLC, inclusive, Plaintiff
        TRESLAN A. WILLIAMS as a personal representative of the Estate of JUNIOR
        WILLIAMS and (son of TRESLAN A. WILLIAMS). Plaintiff lost JUNIOR
        WILLIAMS financial support and love, guidance, companionship and consortium.
        Plaintiff respectfully pray that this Honorable Court award all damages recoverable by
        the law for losses provided by M.G.L.c.228, §§’s 1, 9-10 et. seq., including but not
        limited to the fair monetary value of the following:

///

///


                                               11
       Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 12 of 14




             (a) full and fair compensation for the lost, reasonably expected net income of
                 former Plaintiff/decedent JUNIOR WILLIAMS, and the services, protection,
                 care assistance, society, companionship, comfort, guidance, counsel, and advise
                 he would have provided Plaintiff, TRESLAN A. WILLIAMS as a personal
                 representative of the Estate of JUNIOR WILLIAMS, from the time of his death
                 to the present, and also in the future, over what would have been JUNIOR
                 WILLIAMS life expectancy.

               (b) the reasonable funeral and burial expenses of decedent JUNIOR WILLIAMS.
           WHEREFORE, the Plaintiff, TRESLAN A. WILLIAMS as a personal representative
of the Estate of JUNIOR WILLIAMS demand judgment against each of the defendants, jointly
and severally, and the award of damages together with interest and costs, and such other relief as
this court deems proper and just.

                                       JURY DEMAND

     PLAINTIFF TRESLAN A. WILLIAMS AS A PERSONAL REPRESENTATIVE
OF THE ESTATE OF JUNIOR WILLIAMS, HEREBY DEMANDS A TRIAL BY JURY
ON ALL CLAIMS AND ISSUES SO TRIABLE.

Respectfully submitted,
By and through counsel


                               /S/ John N. Greenwood
                              ______________________________
                                      John N. Greenwood
                                          BBO 210520
                                 1145 Mains Street, Suite 201
                                     Springfield, MA 01103
                                          413 734 0567

January 7, 2019




                                                12
       Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 13 of 14



                                 CERTIFICATE OF SERVICE


I, Terrence Butler, attorney for plaintiff Junior Williams, hereby certify that on January 7, 2019, a
true copy of the foregoing Plaintiff’s Fourth Amended Complaint will be filed through the ECF
System and sent electronically to the registered participants as identified on the Notice of Electronic
Filing and papers copies will be served by first-class mail, postage prepaid upon anyone indicated
as a non-registered participant and to:


Peter Durney, Esq.
Cornell & Gollub
75 Federal Street
Boston, MA 02110
Phone: 617-482-8100
Fax: 617-482-3917
Email: pdurney@cornellgollub.com
Email: jkerr@cornellgollub.com
Attorneys for Defendant Kawasaki Heavy Industries (USA), Inc.
doing business as Kawasaki Motorcycles USA, LLC


Jeanne O McHugh, Esq.
Matthew Kirouac, Esq.
Engelberg & Bratcher
100 High Street, Ste 1450
Boston, MA 02110
Phone: 617-3714241
Email: jeanne.mchugh@zurichna.com
Email: matthew.kirouac@zurichna.com
Attorneys for Defendant Springfield Motor Sports, LLC



                                       /s/Terrence Butler
                                       Terrence Butler




                                                  13
Case 3:16-cv-30142-MGM Document 121 Filed 01/07/19 Page 14 of 14




                               14
